0 OMB APPROVAL OMB Number:3235-0070 Expires:July 31, 2011 Estimated average burden hours per response187.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1March 31, 2010. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of thischapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoT The number of shares outstanding of the issuer’s common stock as of September 26, 2010 was 14,739,912. SEC 1296 (04-09) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. EXPLANATORY NOTE Arotech Corporation is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on May 12, 2010, in order to correct an omission in respect of internal control over financial reporting in the required Section 302 certifications from Arotech’s Chairman and Chief Executive Officer and Arotech’s Vice President – Finance and Chief Financial Officer. This document does not contain any other changes from the version of this document previously filed with the Securities and Exchange Commission. Additionally, as required by SEC regulations, we are also replacing the Section 906 certifications from Arotech’s Chairman and Chief Executive Officer and Arotech’s Vice President – Finance and Chief Financial Officer. ITEM 6.EXHIBITS. The following documents are filed as exhibits to this report: Exhibit Number Description Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:September 27, 2010 AROTECH CORPORATION By: /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO (Principal Executive Officer) By: /s/ Thomas J. Paup Name: Thomas J. Paup Title: Vice President – Finance and CFO (Principal Financial Officer)
